UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2011 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:000-25591 CHINA ELITE INFORMATION CO., LTD. (Exact name of Registrant as Specified in its Charter) BRITISH VIRGIN ISLANDS 11-3462369 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) c/o DeHeng Chen, LLC, 225 Broadway, Suite 1910, NY, NY (Address of Principal Executive Offices) (Zip Code) (212) 608-6500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filing). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of October 17, 2011, there were 11,200,000shares of common stock outstanding. CHINA ELITE INFORMATION CO., LTD. FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED AUGUST 31, 2011 Preliminary Note – This Amendment No. 1 to Form 10-Q is being filed solely to add the XBRL files as exhibits to this report in accordance with Rule 405(a)(2)(ii) of Regulation S-T. INDEX Page Number PART I.FINANCIAL INFORMATION 1 Item 1. Condensed Interim Financial Statements 1 Condensed Interim Balance Sheets 1 Condensed Interim Statements of Operations 2 Condensed Interim Statements of Cash Flows 3 Condensed Notes to Interim Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 4. Controls and Procedures 7 PART II.OTHER INFORMATION 8 Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. [Removed and Reserved] 8 Item 5. Other Information 8 Item 6. Exhibits 8 SIGNATURES 9 Index PART I.FINANCIAL INFORMATION Item 1. Condensed Interim Financial Statements CHINA ELITE INFORMATION CO., LTD. (A Development Stage Company) CONDENSED INTERIM BALANCE SHEETS (Expressed in U.S. Dollars) August 31, (Unaudited) November 30, (Audited) ASSETS Total assets $
